DETAILED ACTION
1.	This office action is in response to application 16/693,681 filed on 11/25/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claims 3, 5-6, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,922,101 (hereinafter Reiner) in view of  US 2020/0272667 (hereinafter Ding) and in further view of US 2004/0107245 (hereinafter Bodnar).

As for claim 1 Reiner discloses: A computer-implemented method comprising: receiving, from a host, a query, wherein the query is configured to retrieve a set of data from a remote database (See column 3 lines 1-10, column 5 lines 55-65 note the system receives request to the abstraction service but the information is stored remotely)
Reiner does not explicitly disclose: generating an access plan, the access plan comprising a plurality of nodes wherein each node of the plurality of nodes includes a command; determining, based on the access plan, capabilities of the remote database, including; executing, in response to determining the capabilities of the remote database and according to the access plan, the query; and returning the set of data to the host.
Ding discloses: generating an access plan, the access plan comprising a plurality of nodes wherein each node of the plurality of nodes includes a command (See paragraphs 0029-0032 note Ding discloses a query plan defined as a plan to access data as a tree comprised of nodes each of which is a command of physical operators)
Bodnar discloses: determining, based on the access plan, capabilities of the remote database, including; executing, in response to determining the capabilities of the remote database and according to the access plan, the query; and returning the set of data to the host (See paragraphs 0022, 0045-0049 note the system similar to Reiner provides an abstraction layer based on the capabilities of the device, and in response to determining the capabilities of the target device the system discloses providing the information which would be according to the access plan implemented). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Ding and Bodnar into the system of Reiner. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Ding and Bodnar’s teaching would enable users of the Reiner system to have more efficient processing. 

As for claim 2 the rejection of claim 1 is incorporated and further Ding discloses: wherein the access plan includes one or more branches, wherein each branch includes a ship command (See paragraph 0029 note the specification defines ship command as the transferring of the command which occurs in Ding when the command is executed, each node in Ding is a command that carries execution commands for the target device)

As for claim 4 the rejection of claim 2 is incorporated and further Ding discloses: wherein the ship command is configured to send each child node of the ship command to an associated remote database (See paragraphs 0029-0032 and 0071 note the system discloses: a client/server remote as well as peer to peer relationships and as disclosed above contains execute commands to be executed remotely) 
As for claim 7 the rejection of claim 1 is incorporated and further Ding discloses: wherein the access plan is a first access plan, the method further comprising: generating a second access plan; optimizing, the first access plan and the second access plan, wherein optimizing, includes maximizing a set of child nodes of a ship command (See paragraphs 0029-0032).

As for claim 8 the rejection of claim 7 is incorporated and further Ding discloses: selecting the first access plan, and wherein a ship command of the first access plan includes a greater number of child nodes than a ship command of the second access plan (See paragraphs 0017 note each query plan is based on a different configurations and further See paragraph 0046 disclosing that the system uses weights such as number of operators/child nodes to determine which query plan to select).


As for claim 9 the rejection of claim 1 is incorporated and further Reiner discloses: wherein the remote database is a first remote database in a plurality of remote databases, and each remote database in part of a federated database system (See abstract and column 2 lines 8-11 and column 3 lines 15-25).

As for claim 10 the rejection of claim 1 is incorporated and further Bodnar discloses: wherein the method is performed by a database manager executing program instructions, and wherein the program instructions are downloaded from a remote data processing system (See paragraphs 0006 note the resources necessary have to be downloaded from the remote location).

 Claims 11, 12 are system claims substantially corresponding to the method of claims 1 and 2 and are thus rejected for the same reasons as set forth in the in rejection of claims 1 and 2.

Claims 16 and 17 are computer program product claims substantially corresponding to the method of claims 1 and 2 and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 2.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 13, 2021